STRAUP, C. J.
I concur. I, too, think the attempted arrest of the defendant by the deceased was unlawful. It is not claimed that any breach or violation was committed in the presence of the officer. The attempted arrest admittedly was without a charge, or warrant, or process of any kind, or without even informing the defendant for what he was being arrested. It is claimed that the defendant had committed a felony — made an unlawful assault in the saloon on Massi with a deadly weapon, a razor — and for that reason the officer was justified in arresting him without a charge, or warrant, or process. The court, in the language of the statute (Comp. Laws 1907, Section 4687), charged the circumstances under which a lawful arrest for a felony committed, not in the presence of the arresting officer, may be made without a warrant, and that such an arrest is lawful “when the person arrested has committed a felony,” or “when a felony has in fact been committed and he (the officer) has reasonable cause for believing the person arrested to have committed it.” Under such a statute, to constitute a lawful arrest in the daytime, without a warrant, for an offense not committed in the presence of the officer, it is enough that the officer had reasonable cause to believe the person arrested had committed a felony, but it must appear that ‘ ‘ a felony has in fact been committed, ’ ’ and that the person arrested committed it, or that the officer had reasonable cause to believe he had committed. That is the statute. That must control us, no matter what may be the rule elsewhere, or what it may have been at common law.
*167Thus must we look to the evidence to ascertain what, if any, felony had been committed. As to that but two witnesses testified, the defendant in his own behalf, and one Fina, a bartender, in behalf of the State. As testified to by the defendant, he in the morning, between eight and nine o’clock, met Massi near or at a saloon. They drank and played cards. The defendant accused Massi of cheating. A dispute and a quarrel arose. The defendant “was sick and half drunk.” Massi was much larger and stronger than he was. He further testified that, in the quarrel, Massi pushed him about, and— ‘ ‘ after he pushed me hard I fell down, and he came on top of me. Then he started to hit me with his hand. After that he took an empty bottle. He held me with one hand. I was between a few barrels or cases of beer, and when I saw him try to hit me with the bottle I put my hand in my pocket to pick out the razor, but it fell down on the floor, and after a half minute I got the razor and opened it. I noticed that it cut my hand a little. I used it in my defense, but I don’t know whether it cut Pete (Massi) or not. He had his knees at that time on top of my breast, and in one hand he had the bottle, and with the other he held my left hand. I also noticed he had a gun in his side pocket, and I believed from what he was doing that I was in danger of great bodily harm, or of my life. At that time Camile Brunzo came in, and they (Brunzo and Fina) separated us. I do not know what became of the razor. Pete Massi then started calling me bad names. Charlie Fina said, ‘Make up, boys, and shake hands.’ I tried to shake hands with Massi, but he would not shake hands with me. I remember we drank after that. When he refused to shake hands, he said: ‘No, I won’t shake hands. I am going to kill you. Remember this is the last day of your life. I want to meet you somewhere this evening.’ ”
He further testified to Massi’s calling him vile names, making threats that he would be looking for him that evening and would kill him. The defendant, with Brunzo, then left the saloon. Massi also left the saloon.
Fina, the state’s witness, testified that the defendant and Massi were in the front of the saloon playing cards and quarreled over the game, and that there was a sort of partition *168between the rear of the saloon and the bar. He further testified :
‘ ‘ The first thing I noticed they were scuffling, and then they passed beyond the partition in to the back room. The next I saw, Johnnie (the defendant) was on the floor and Pete Massi over him. I would not say that Pete did not have a bottle or an ax in his hand. I could only see the part that faced me. I could not see anything in his hands. It was several seconds after they passed behind the partition before I got to the end of the bar to see them, and what was being done in there during that period I don’t know. Whether Massi had knocked the defendant down with a bottle or something else I could not say, but when I saw them Massi had Johnnie down, holding him, and I made him get off; that is, I asked him to, and said there would be no fighting done here. I don’t know whether Brunzo came in at that moment or not. If he was there, I didn’t see him; but lots of people come in that I don’t notice. * * * I could see Massi’s back when I got to the end of the bar, and Massi was stooping over the defendant in a position of this (indicating) kind. Massi was holding defendant down. Did not see any blows struck. When I observed Massi, his hands were not moving. When I got to the end of the bar, I told them to ‘cut that out,’ and that if they were going to quarrel they could go outside. They got up and came in front of the bar, and the defendant called Massi and said, ‘Let’s have a drink,’ and laid down a silver dollar, and invited me to drink. We all drank. Massi said, ‘I am cut on the shoulder.’ He took back his shirt, and there was a little bit of a wound, merely brought blood. It mad him mad, and he wanted to use my telephone. I told him he could not use the telephone to call officers. After the drink they went out. ’ ’
Now, I do not think that shows that the defendant made an unlawful assault on Massi. It shows that whatever he did was done with cause and justifiably. ’ To hold otherwise is to say that the defendant, a weakling and an epileptic, in a half-drunken condition, and on the floor with Massi on top of or over him in a threatening attitude, was required to submit to whatever ’chastisement or punishment Massi saw fit to administer to him. That Massi may have received a slight cut *169on the shoulder from the razor in the hands of the defendant is not the determinative factor. The controlling thing is the circumstances under which the cut was received. They show, substantially without dispute, that what the defendant did was not unlawful or felonious, but justifiable. I therefore see nothing to show that the defendant had committed a felony.
After that trouble the defendant went to a nearby restaurant. He remained there but a short time, and then went up town and purchased a gun, he says, to protect himself because-of the threats made by Massi. In about an hour.and a half he returned to the restaurant and seated himself on a box in a back room. He had been there about 15 minutes, ‘ ‘ doing nothing and not saying anything to any one,” when Mass! “put his head into the room,” saw the defendant, and then departed. In a few minutes he returned with the deceased,, a police officer. No attempt was made to arrest the defendant for having a weapon. So far as made to appear, neither the officer nor Massi knew that the defendant had a gun. Neither was any attempt made to arrest the defendant for drunkenness. What took place when the officer and Massi came to the restaurant is told by the State’s witnesses. The officer, walking towards the defendant, asked him, “What is the trouble?” The defendant replied, “There is no trouble.” At that Massi threw his coat back and said, “This is the trouble,” exhibiting, as one of the witnesses called it, “a scratch or something on the shoulder; ’ ’ another, a tear in the shirt. The officer then walked up to the defendant, “grabbed him by the shoulder, ’ ’ and commanded him to go with him. The -defendant said, “Let me explain.” The officer said, “You. can’t explain; there will be no explanation here.” The officer-then “marched the defendant in front of him, and had hold: of him, and went out of the building and up the sidewalk,”' Massi following. When they reached ‘ ‘ an alarm box, ’ ’ and as. the officer was about to turn in an alarm, the defendant ran. away. The officer and Massi pursued him but a short distance-when the officer, who had overtaken him, and was about to re-seize and recapture him, was shot by the defendant. One witness for the state testified that as the officer overtook the defendant he called out “Hands up!” and raised his club in a *170striking attitude, and that the defendant then shot. Other witnesses, seeing the defendant run and pursued by the officer and Massi, testified they did not see a club raised, but testified that for a time the defendant and the officer were not in view, but that they saw them when the last shot was fired, and saw the officer stagger and fall. It is not made to appear that the officer undertook to draw his gun, or threatened to shoot the defendant. The most that can be claimed is that he, in the attempt to reseize and retake the defendant, commanded him to throw up his hands, and raised his club in a striking attitude, when the defendant shot him.
On these facts the court permitted the jury to say whether the arrest at the cafe, or the attempted arrest at the time of the homicide, was lawful or unlawful. I concur with Mr. Justice FRICK that, as the facts concerning such arrest were without substantial dispute, the question was one of law for the court, and not of fact for the jury, and that the court ought to have charged that the arrest, or attempted arrest, was unlawful. The defendant thus was entitled to a charge as to his rights growing out of and relating to the unlawful arrest. That was important as bearing on the propositions of whether the killing was murder, or but manslaughter, or was justifiable. It undoubtedly is the law that when an officer, in attempting to make an arrest, abuses his authority, or uses unnecessary force and violence, the person so assaulted may, without retreating, repel force by force. Notes and eases, 4 Ann. Cas. 844. Though the arrest may be lawful, yet if the officer in making it should use excessive and unnecessary force to the extent of inflicting on the person arrested great bodily harm or endangering his life, the latter may repel that force by force, and may even slay the officer, if that reasonably appears to be necessary to save himself from such excessive and unnecessary harm or danger. What is the situation when the arrest is unlawful ? The proposition is well stated in notes and cases, 33 L. R. A. (N. S.) 147:
“Whether the person whose right to liberty and freedom from illegal arrest is invaded is guilty of any offense when he kills the aggressor depends upon the circumstances of the case. He has no right to kill an officer who attempts to commit a trespass upon his *171person, and nothing more; and the degree of force that he may use in resistance depends upon that used or attempted by the officer. Where a person resists an attempt to arrest him, made without legal authority, and the resistance is only proportionate to the assault, and is provoked by it, the killing, if without malice, is neither murder nor manslaughter.”
Again:
“If the authority to make an arrest is wanting, the person attempting it is a trespasser, and the person arrested can resist, using such force only as is necessary to prevent the arrest.”
That, as indicated, does not imply that one may resort to a deadly weapon and slay another for a mere attempt to commit an unlawful arrest or a trespass. But true it is one may resist an unlawful attempt to arrest him, and in doing that may use such force as is necessary to prevent the arrest. He, of course, may not slay his assailant, unless that is necessary to save himself from great bodily harm or imminent danger. So, if the wrongdoer, in attempting or making the arrest, resorts to foree and violence to compel submission to such unlawful arrest, the person attempted to be arrested and whose rights are thus invaded may repel that force by force, using only so much as is necessary for that purpose; and if the wrongdoer resorts to such force and violence as to endanger the life of him thus attempted to be unlawfully arrested, or to do him great bodily harm, the latter may repel that force by force, even to the extent of slaying the wrongdoer, if that reasonably appears to be necessary to protect his life or to save himself from such imminent danger or harm. Notes to cases, supra; 66 L. R. A. 374, 375; 5 L. R. A. (N. S.) 1016; 2 A. & E. Ency. L. 852; 3 Cyc. 1048, and cases there noted. That I believe to be the weight of authority, and that in effect is what the court charged, in the event the jury found the arrest was unlawful.
No complaint is made of that, except that the court ought to have determined that the arrest was unlawful, instead of permitting the jury to determine whether it was lawful or unlawful. If, in ease of an unlawful arrest, more force is used than is necessary to resist the arrest, and to prevent great bodily injury or harm, the killing of the arresting offi*172cer may be manslaughter or murder, depending upon the question of whether the killing was done in sudden passion provoked by the unlawful arrest, or whether it was done with malice. In many instances the killing of a person attempting an unlawful arrest is but manslaughter, because provoked by the unlawful arrest and done in sudden passion, and without malice. And that is the general rule, unless the evidence .shows previous or express malice. Notes to cases, 66 L. R. A. 374; 8 L. R. A. 536.
Whether the case here was murder, or but manslaughter, or justifiable homicide, was, I think, a question of fact, requiring a submission of same to the jury, as was done. True, the evidence as to justifiable homicide is not strong. But, weak as it is, I think that question was properly submitted to the jury. The attempted arrest, as has been seen, was unlawful. The defendant offered to explain.. He was refused that. The officer unlawfully seized and attempted to take him in custody. The defendant, without offering any violence or force, ran away. He had a perfect right to do that. Without attempting to repel force by force, he fled. It is said he fled to prevent an arrest. Of course he did. But he fled from a wrongdoer, from one who had unlawfully seized him, fled to prevent further unlawful assaults on him and further invasions of his rights, fled to prevent an unlawful arrest. No crime or wrong was committed by the defendant in that. The officer and Massi, both armed, pursued him. They had no right to do that. There is some evidence that Massi, in the pursuit, reached for his gun. It is not shown that the officer reached for his gun, or threatened or attempted to shoot. But this much is clear: That the officer and Massi intended to use whatever force and violence was necessary to compel the defendant to submit to the unlawful arrest, even to the extent of inflicting on him great bodily injury, if that was necessary to compel him to submit; that is, they pursued him with the intent to forcibly recapture, reseize, and retake him, at all hazards. That they had no right to do. The fact that the deceased was a police officer made no difference. He, no more than a civilian, had the right to unlawfully pursue another and forcibly compel a submission to an unlawful arrest. So, *173whether the defendant shot under a reasonable apprehension of imminent danger, or to save himself from great bodily harm, was, under the circumstances, and in the light of the evidence respecting his mental condition and state of mind, a question of fact, which was properly submitted to the jury. But, wholly independent of that defense, the unlawful arrest was also important as bearing on the questions of whether the killing was manslaughter, or murder, or first or second degree murder, all of which were also submitted to the jury.
I also concur with Mr. Justice FRICK that the charge as to premeditation and deliberation is erroneous. It is well recognized that to constitute first degree murder it is not enough to show an unlawful, intentional, and malicious killing. The elements also of premeditation and deliberation must be present. It is just as well understood that to premeditate means to think over, to revolve in the mind, beforehand ; that to deliberate means to reflect, to consider, to weigh with a view to a choice or decision. That is what the words themselves imply. It also is true that neither length, nor shortness of time between the intent and the act is the controlling factor of premeditation or deliberation. The time in a given case may be so long where the inference of premeditation or deliberation is most convincing. It may be so short where the absence of the inference is just, as persuasive. The time may be more than ample for full meditation and most careful consideration, yet where the facts and circumstances may show the absence of premeditation or deliberation, or it may be so short as to be difficult of measurement in minutes or seconds, but where the facts and circumstances may, nevertheless, justify the inference of premeditation and deliberation. These things are so, not because there is any such rule or principle of law controlling them, or upon which they depend, but because of the facts and circumstances of the particular case. The law does not, nor in the very nature of things can it, fix a maximum or minimum time for premeditation or deliberation. That is something not depending upon or governed by any rule or principle of law, but upon and by the facts and circumstances of the case. It is the duty of the court to charge the jury the law applicable to the case, *174and in that connection to charge what is meant by premeditation and deliberation, for these terms, in the law, have a well-defined meaning. But the court is not required, nor is it proper, to go beyond that, and also charge on principles of psychology, by telling the jury how quick or how slow the mind works under given circumstances, or how long or how short it may take one generally, or the accused, to premeditate or deliberate, or how long or how short a time is required to do that in a given case. True, the rapidity with which the mind at times may work is common knowledge; but it is not of that kind of common knowledge which the court in a given case may judicially notice and declare, either generally or specifically, as a rule of law or evidence, for that is something wholly within the province of the jury. The court defined premeditation to be “thought of beforehand; * * * a determination to kill deliberately formed.” That is something requiring meditation beforehand; something considered and weighed; reflected on. Then the court destroyed it by charging that:
“There need be no appreciable space of time between the intention to kill and the act of killing; they may be as instantaneous as the successive thoughts of the mind. ’ ’
That is a space of time incomprehensible, and is characterizing two things, the intent and the act, about as instantaneous as the earth’s rotation and revolution; two things at the same time, instantaneous. It is said such charges have been approved. Let that be so. Still a space of time between two things as instantaneous as successive thoughts is just as inconceivable now as it was before such decisions. What has or can be said by any judge, court, or philosopher of the law, to render it comprehensible? It seems incongruous to tell a jury that, before they can convict of first degree murder, they must find beyond a reasonable doubt that the killing was done with premeditation and deliberation, as those terms are defined and understood in the law, and then tell them that premeditation and deliberation may nevertheless exist, though the act follows the intent as instantaneous as successive thoughts. It is bad enough to tell a jury some incomprehensible thing, but still worse to tell them that is good enough on which to predi*175cate a finding of premeditation and deliberation. I think those courts which have taken the view that sneh a charge destroys the distinction between first and second degree murder are supported by the better reason. Especially do I think the charge here harmful because of the controlling questions in the case: The question as to whether the killing was done in sudden passion and under excitement provoked by an attempt of an unlawful arrest or whether it was done with malice, or with malice and premeditation and deliberation; and, as bearing on these, the question of the defendant’s mental capacity and state of mind, due to epilepsy and intoxication.
I also concur with Mr. Justice FRICK on the other points discussed, and conclusions reached by him. Because of my concurring with him in holding that the question of whether the arrest was lawful or unlawful was, on the undisputed evidence, one of law, and that the court ought to have held that the arrest or attempted arrest was unlawful, and in holding that such question was material in determining whether the killing was manslaughter, or murder, either first or second degree, or was justifiable, and because of the views expressed by me on those subjects, I am, in Mr. Justice Me-CARTY’S opinion, holding something not sustained by the authorities, and which, as he thinks, leads to “absurdities” and to most baleful consequences.
It is not controverted that, on undisputed evidence, the question of whether an arrest is lawful or unlawful is one of law and not of fact. So that is not what divides us. Nor is it disputed that by the statute it is provided that, when an offense is not committed in the presence of the officer, he may make a lawful arrest without a charge or warrant, “when a felony has in fact been committed, and he has reasonable cause for believing the person arrested to have committed it.” In portions of his opinion, it seems, Mr. Justice McCARTY treats the matter that an arrest in'the daytime, without a charge, or warrant, for an offense not committed in the presence of the offer, is lawful, if the officer has but reasonable cause to believe a felony has been committed, and reasonable cause to believe the person arrested to have committed it. At least such a conclusion seems justifiable from language used by *176Mm in parts of Ms opinion. However that may be, the opinion of course, speaks for itself. I do not think the statute means that; and from what is said and decided in the prevailing opinion it necessarily follows that the same conclusion is there reached. In other portions of Ms opinion, Mr. Justice McCARTY, on the facts, takes a most decided stand that a felony had been committed by the defendant. As to that, both Mr. Justice FRICK and myself take the view that; on the record, there is notMng to show that a felony had been committed by the defendant. If we as to such view are wrong, and Mr. Justice McCARTY is right, then, of course, was the attempted arrest lawful, the charge permitting the jury to determine whether the arrest was lawful or unlawful not harmful to the defendant, and all that I, or Mr. Justice FRICK, said from the viewpoint that the arrest was unlawful, and as to the materiality of it is for naught. To support the conclusion that no felony had been committed by the defendant, I referred to the evidence bearing on that point. I think the evidence clearly supports the conclusion. Mr. Justice McCARTY is of different opinion. If I am wrong as to that, •then is my premise wrong. If I am right, then is my premise right. And if my premise is right, and since admittedly the claimed offense for wMch the defendant was arrested or attempted to be arrested was not committed in the presence of the officer, and on charge made, or warrant issued, then, because of the statute, follows the conclusion that the arrest or attempted arrest was unlawful, unless (1) the statute means that an arrest is lawful if the officer has but reasonable cause to believe a felony has been committed, and (2) that the officer here making the arrest had reasonable cause to so believe. The first is not true because the statute does not admit of any such interpretation. If the first is not true, the second is not true. Though the first were not true, still the second is not here true, because there is no evidence to justify a finding that the officer had reasonable cause to believe a felony had been committed. All there is to support it is that Massi, in response to the officer’s inquiry, “What’s the trouble?” threw his coat back, saying, “This is the trouble,” and exhibiting “a scratch on the shoul*177der,” or a rent or tear in the shirt. That, as far as made to appear, is all the knowledge the officer had as to the commission of a felony. What Massi, or another, or others, may elsewhere have said to him concerning the encounter between himself and the defendant in the saloon, where it is claimed the felony was committed, is not disclosed.
Thus, on a review of the record, did I reach the conclusion, concurring with Mr. Justice FRICK, that the arrest or attempted arrest of the defendant at the cafe, and at the time of the homicide, was unlawful, and that the court ought to have so charged, and expressed views on the materiality or importance of that question as bearing on the issues submitted to the jury, including that of justifiable homicide, and more especially as bearing on the question of whether the killing was done in sudden passion and under impulses provoked by the unlawful arrest or attemped arrest, or with malice, or with malice and premeditation and deliberation. Saying that, or pointing to evidence, slight though it may be, as tending to support the issues, or some of them, or attempting to show the relevancy or materiality of some fact or factor in evidence and as bearing on the issues, does not justify arguments on improbability of facts, weight of evidence, or credibility of witnesses, or ultimate conclusions as to the guilt or innocence of the accused, nor justify conceptions of supposed emergencies under which an officer may or may not be justified in making an arrest. It is enough to know no emergency is here shown, and enough to decide, on the facts of this, and not on different facts of some other supposed, case, whether the arrest here was lawful or unlawful, and, if unlawful, what materiality that had. My conclusions of course, may be carried to any logical extent thought proper. If they do not stand the test, then must they fall. But the validity of the syllogism should not be made to depend upon disagreements of premises, or substitutions of conclusions for major premises, nor upon the commercial geography of Salt Lake, or its tourist trade.
A further point is made that the officer was justified in arresting or attempting to arrest the defendant because the *178defendant then had a gun, a deadly weapon, concealed on his person in violation of an ordinance, and hence committed, and then was committing, an offense — a misdeameanor — in the presence of the officer. There are two answers to that: First, it is most conclusively shown that the defendant was arrested, or attempted to be arrested, wholly because of the encounter between him and Massi in the saloon, and not for carrying a concealed weapon; and, second, that the officer had no knowledge that the defendant then had a gun on his person. Thus the officer’s conduct in arresting or attempting to arrest the defendant cannot be justified on any such ground, for that was unknown to him, and not the cause, either directly or indirectly, of the arrest, and in no way induced or influenced the officer’s conduct or actions in making or attempting to make the arrest. Snead v. Bonnoil, 166 N. Y. 325, 59 N. E. 899.